DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, 10, 11, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cooley et al. (US Patent Application Publication No. 2012/0268074).
In reference to claim 1, Cooley discloses a method for transmitting electrical energy to a downhole tool comprising:
transmitting a first electrical current (par. 0110, Fig. 5, from external energy supply 51) utilizing a drill string 11 (see Fig. 1), wherein the drill string 11 is located within a drilling wellbore 1 of a well system (see Fig. 1);

utilizing the second electrical current with the downhole tool 10 (par. 0110).
In reference to claim 2, Cooley discloses that the regulating further comprises utilizing an energy regulator 52/53 that sources electrical energy over an interval of time from a local electrical energy source 30 (par. 0110, Fig. 5).
In reference to claim 3, Cooley discloses that the local electrical energy source 30 has a local amperage that is greater than a first amperage of the first electrical current (par. 0110, “large currents from the energy storage 30” vs. “external energy supply 51 (also referred to herein as a "source") may supply only relatively small but consistent current”).
In reference to claim 7, Cooley discloses that the downhole tool 10 is a measurement tool (par. 0052), and a volume of interest measured by the measurement tool is greater utilizing the second electrical current than utilizing the first electrical current (par. 0110, logging tool 10 requires the second current to function, implying that the first current would be insufficient to power the logging tool 10).
In reference to claim 8, Cooley discloses that the measurement tool 10 measures a formation parameter or a drilling parameter (par. 0052, “logging while drilling”).
In reference to claim 10, Cooley discloses transforming the second electrical current to a third electrical current utilizing an electrical converter (par. 0117, subsystem 53 includes “power converters”).
In reference to claim 11, Cooley discloses converting the second electrical current into acoustic energy (par. 0100, “acoustic sensor tools”) or mechanical energy (par. 0100, “mud pulser” tools would inherently require some mechanical energy to operate).


a downhole tool 10, operable to receive electrical energy and perform an action within the wellbore (see Fig. 1);
a drill string 11, located in the wellbore 1 and electrically coupled to a first energy source 51 (see Fig. 5, par. 0110) located at a surface position, operable to complete an electrical circuit (par. 0110); and
an energy regulator 52/53, located proximate the downhole tool 10 and electrically coupled to the drill string 11, operable to regulate electrical energy received and provide electrical current to the downhole tool 10 (par. 0110).
In reference to claim 16, Cooley discloses a local electrical energy source 30 (par. 0061), operable to be charged by an electrical current received from the drill string 11 (par. 0099), and wherein the energy regulator 52/53 utilizes electrical current from the drill string 11 and from the local electrical energy source (par. 0110, Fig. 5).
In reference to claim 17, Cooley discloses that the energy regulator 52/53 is further operable to analyze available electrical current and generates one or more energy sets, and transmit each of the one or more energy sets as an energy shot (par. 0110, as a “burst” of current), at a respective time interval, to the downhole tool 10 (par. 0110).
In reference to claim 19, Cooley discloses that the downhole tool 10 is a measurement tool (par. 0052) including one or more of a formation measurement tool or a drilling tool (par. 0052).
In reference to claim 20, Cooley discloses a power isolation sub 16, operable to receive electrical current from the drill string 11 and the energy regulator 52/53, and to pass electrical current through to the energy regulator 52/53 and the downhole tool 10 (par. 0110).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley et al. (US Patent Application Publication No. 2012/0268074) in view of Bespalov et al. (US Patent Application Publication No. 2010/0044108).
In reference to claim 9, Cooley fails to disclose that the downhole tool is one of an active magnetic ranging tool, a valve, a fluid flow diversion tool, a moveable BHA, a stabilizer pad, or a bent housing.
Bespalov discloses a downhole tool 100 that is an active magnetic ranging tool (pars. 0068 and 0073).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use an active magnetic ranging tool in a drillstring so that the distance to another well can be determined.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley et al. (US Patent Application Publication No. 2012/0268074) in view of Watkins et al. (US Patent No. 4,416,494).
In reference to claim 12, Cooley fails to disclose that the drill string includes an electrical cable to transmit the first electrical current, and the drill string transmits an electrical return from the downhole tool.
Watkins discloses that a drill string 112 includes an electrical cable 122/131/132 to transmit the electrical current, and the drill string 112 transmits an electrical return from the downhole tool 121 (col. 6, lines 23-26). It would have been obvious to a person having ordinary skill in the art at the time of the 
In reference to claim 18, Cooley fails to disclose a first electrical cable included with the drill string, operable to transmit the electrical current to the energy regulator, and wherein the drill string provides a return path for the electrical current.
Watkins discloses that a first electrical cable 122/131/132 can be included with a drill string 112, operable to transmit electrical current to a downhole tool 121 (see Fig. 1), and wherein the drill string 112 provides a return path for the electrical current (col. 6, lines 23-26).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to transmit current through a cable and return the current through the drill string as this means is known in the art to be effective for powering downhole tools.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley et al. (US Patent Application Publication No. 2012/0268074) in view of Watkins et al. (US Patent No. 4,416,494) as applied to claim 12 above, and further in view of Bespalov et al. (US Patent Application Publication No. 2010/0044108).
In reference to claim 13, Cooley discloses a power isolation sub 16 transmits electrical current to a downhole tool 10 using an energy regulator 52/53 (par. 0110) but fails to disclose that the power isolation sub 16 transmits electrical current from a first electrical cable to a location at a subterranean formation.
Bespalov discloses a power isolation sub 100 that transmits electrical current to a subterranean formation (par. 0074, “first electrode can be used to inject electrical current (i.e., the first signal 104)”).

Further, the examiner takes Official Notice that it is known in the art to connect various parts of an electrical system with cables.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to connect all of the disclosed electrical components with cables as cables are known in the art to be effective for transmitting electric currents.
In reference to claim 14, Cooley discloses charging a local electrical energy source 30 and regulating currents using the local electrical energy source 30 (pars. 0099 and 0110).  Further, it would have been obvious to a person having ordinary skill in the art at the time of the invention to connect all of the disclosed electrical components with cables as cables are known in the art to be effective for transmitting electric currents.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Donderici et al. (US Patent Application Publication No. 2016/0273337) and Wilson et al. (US Patent Application Publication No. 2016/0047224) disclose similar systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/12/21